Citation Nr: 0336931
Decision Date: 11/03/03	Archive Date: 01/21/04

DOCKET NO. 03-11 395                   DATE NOV 03, 2003

On appeal from the Department of Veterans Affairs Regional Office in
Nashville, Tennessee

THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis of L5-S1 with
herniated nucleus pulposus, post operative, currently evaluated as 60 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO), located in Nashville, Tennessee.

In a fax received on September 29, 2003, the veteran raised the issues of
service connection for disabilities on a secondary basis and a total rating
for compensation purposes based on individual unemployability. These issues
are referred to the RO for appropriate action.

FINDING OF FACT

On September 29, 2003, prior to the promulgation of a decision in the appeal,
the Board received notification from the veteran that a withdrawal of his
appeal for the issue of entitlement to an increased rating evaluation for
spondylolisthesis of L5-S1 with herniated nucleus pulposus, post operative,
was requested.

CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive Appeal have been
met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 20.204 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which fails to
allege specific error of fact or law in the determination being appealed. A
Substantive Appeal may be withdrawn in writing at any time before the Board
promulgates a

- 2 -

decision. 38 C.F.R. 20.202, 20.204(b) (2003). Withdrawal may be made by the
appellant or by his or her authorized representative, except that a
representative may not withdraw a Substantive Appeal filed by the appellant
personally without the express written consent of the appellant. 38 C.F.R.
20.204(c) (2003). In a signed fax received on September 29, 2003, the veteran
formally withdrew his appeal for an increased rating for spondylolisthesis of
L5-S1 with herniated nucleus pulposus, post operative. Hence, there remain no
allegations of errors of fact or law for appellate consideration.
Accordingly, the Board does not have jurisdiction to review the appeal for
this issue and it is dismissed without prejudice.

ORDER

The appeal is dismissed.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

-3 -



